 1

 2                                 UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                  ***
 5    KORY RAZAGHI,                                        Case No. 2:18-cv-01622-GMN-CWH
 6                           Plaintiff,
                                                           ORDER
 7          v.
 8    RAZAGHI DEVELOPMENT COMPANY,
      LLC, et al.,
 9
                             Defendants.
10

11

12          Presently before the court is plaintiff Kory Razaghi’s Motion for Leave to File Exhibit 5

13   of ECF No. 69 Under Seal (ECF No. 68), filed on January 14, 2019. The motion is unopposed.

14          Plaintiff requests to seal exhibit 5 to ECF No. 69, which is a document titled “CEO

15   Services Contract.” After reviewing the opposition filed at ECF No. 69 in the court’s docket, as

16   well as the courtesy copy of the opposition and its exhibits that were provided to chambers, it is

17   the court’s understanding that plaintiff intended to request to seal exhibit 6, which is a document

18   titled “Settlement Agreement.” Having reviewed the settlement agreement, the court finds there

19   is good cause to seal the document. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,

20   1180 (9th Cir. 2006) (to justify the sealing of discovery materials attached to non-dispositive

21   motions, a particularized showing of “good cause” is required).

22          IT IS THEREFORE ORDERED that plaintiff Kory Razaghi’s Motion for Leave to File

23   Exhibit 5 of ECF No. 69 Under Seal (ECF No. 68) is GRANTED.

24          IT IS FURTHER ORDERED that by February 7, 2019, plaintiff must file exhibit 6 under

25   seal in the court’s docket.

26          DATED: January 30, 2019

27
                                                          C.W. HOFFMAN, JR.
28                                                        UNITED STATES MAGISTRATE JUDGE
